DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10-15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tuner (US 2017/0165133 A1).
Regarding claims 1 and 17, Turner discloses an absorbent article (Fig. 1, feat. 10; ¶0048) comprising: a wearer-facing surface (18; ¶0056-0057) and an opposing garment-facing surface (20; ¶0062); a first nonwoven material (¶0051 and 0054 – the landing zone 48 of the fastening system may be a nonwoven; ¶0094 – first core wrap substrate 16 may be a nonwoven); a second nonwoven material (¶0065 – backsheet 20 may be a nonwoven; ¶0094 – second core wrap substrate 16’ may be a nonwoven); at least one bond area joining a portion of the first nonwoven material and a portion of the second nonwoven material (¶0049 and 0054 – the fastening system is joined to the article chassis, which includes the backsheet; ¶0094-0095 – the core wrap substrates are peripherally joined to each other); and a polymeric filler composition disposed within the bond area (¶0136), wherein the polymeric filler composition comprises: one or more polymers selected from the group consisting of polypropylene homopolymers, propylene-ethylene copolymers, and mixtures thereof (¶0137 and 0149-0153); and from 0% to less than 5% of a tackifier, by weight of the polymeric filler composition (¶0136 and 0167– the adhesive is substantially free of tackifier).
Turner is silent with respect to the toughness of the polymeric filler composition according to the Extensional Test Method. However, Turner’s adhesive is a composition comprising one or more polymers selected from the group consisting of polypropylene homopolymers, propylene-ethylene copolymers, and mixtures thereof (¶0149-0153) and is substantially free of a tackifier (¶0136 and 0167) as claimed. Therefore, Turner’s adhesive is substantially identical to the composition of claim 1, and would therefore inherently have a Toughness of at least 25 MJ.m-3, wherein Toughness is measured according to the Extensional Test Method. Please see MPEP §2112.01(II).
In the alternative, a material’s toughness is its ability to absorb energy before fracturing, and an adhesive or polymeric filler composition with a high toughness would form a strong bond between the nonwoven substrates. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the absorbent article disclosed by Turner so that the polymeric filler composition has a Toughness of at least 25 MJ.m-3, wherein Toughness is measured according to the Extensional Test Method so that the polymeric filler composition can form a strong bond.
Regarding claim 2, Turner discloses the absorbent article according to claim 1, but is silent with respect to the Yield Stress of the polymeric filler composition. As discussed above with respect to claim 1, Turner’s adhesive is substantially identical to the composition of claim 1, and would therefore inherently have a Yield Stress of at least 5 MPa, wherein the Yield Stress is measured according to the Extensional Test Method. Please see MPEP §2112.01(II).
In the alternative, a material’s yield stress is the amount of stress that a material can take before beginning to permanently deform, and an adhesive or polymeric filler composition with a high yield stress would form a strong bond between the nonwoven substrates. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the absorbent article disclosed by Turner so that the polymeric filler composition has a Yield Stress of at least 5 MPa, wherein the Yield Stress is measured according to the Extensional Test Method so that the polymeric filler composition can form a strong bond.
Regarding claim 10, Turner discloses the absorbent article according to claim 1. Turner further discloses that the absorbent article comprises an absorbent core (14; ¶0049), wherein the first nonwoven material forms a portion of a core wrap top layer disposed between the absorbent core and the wearer-facing surface (16; ¶0094 and 0121), and wherein the second nonwoven material forms a portion of a core wrap bottom layer disposed between the absorbent core and the garment-facing surface (16’l ¶0094 and 0121).
Regarding claim 11, Turner discloses the absorbent article according to claim 10. Turner further discloses core perimeter bonds disposed along lateral and longitudinal edges of the absorbent core, wherein the bond area forms some of the core perimeter bonds (¶0095-0097).
Regarding claim 12, Turner discloses the absorbent article according to claim 10. Turner further discloses that the absorbent core comprises at least one channel (Fig. 10, feats. 26a,b; ¶0121), and wherein the bond area forms a portion of the channel bond area (¶0121).
Regarding claim 13, Turner discloses the absorbent article according to claim 1. Turner further discloses that the polymeric filler composition has a viscosity at 170 deg C from about 1,000 mPa.s to about 5,000 mPa.s, according to the Viscosity Test Method (¶0175; Table 4).
Regarding claim 14, Turner discloses the absorbent article according to claim 1. Turner further discloses that at least one of the first nonwoven material and the second nonwoven material comprise natural or recycled fibers (¶0040).
Regarding claim 15, Turner discloses the absorbent article according to claim 1. Turner is silent with respect to the Static Peel Force Time according to the Static Peel Force Time Test Method. As discussed above with respect to claim 1, Turner’s adhesive is substantially identical to the composition of claim 1, and would therefore inherently have a Static Peel Force Time of at least 500 minutes per 10 mm bonded length, according to the Static Peel Force Time Test Method. Please see MPEP §2112.01(II).
In the alternative, according to the present disclosure, the Static Peel Force Time Test Method measures the time required for an adhesive bond to completely delaminate under constant load, and an adhesive or polymeric filler composition with a high static peel force time would form a strong bond between the nonwoven substrates. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the absorbent article disclosed by Turner so that the polymeric filler composition has a Static Peel Force Time of at least 500 minutes per 10 mm bonded length, according to the Static Peel Force Time Test Method so that the polymeric filler composition can form a strong bond.
Regarding claim 18, Turner discloses a method of bonding a first nonwoven material to a second nonwoven material (¶0094 and 0174 – the first and second core wrap substrates 16 and 16’ are nonwovens), the method comprising the step of: applying a polymeric filler composition to a bonding area on the first nonwoven material (¶0174), and bonding the second nonwoven material to the first nonwoven material in the bonding area (¶0174), wherein the polymeric filler composition comprises: one or more polymers selected from the group consisting of polypropylene homopolymers, propylene-ethylene copolymers, and mixtures thereof (¶0137 and 0149-0153); and from 0% to less than 5% of a tackifier, by weight of the polymeric filler composition (¶0136 and 0167– the adhesive is substantially free of tackifier).
Turner is silent with respect to the toughness of the polymeric filler composition according to the Extensional Test Method. However, Turner’s adhesive is a composition comprising one or more polymers selected from the group consisting of polypropylene homopolymers, propylene-ethylene copolymers, and mixtures thereof (¶0149-0153) and is substantially free of a tackifier (¶0136 and 0167) as claimed. Therefore, Turner’s adhesive is substantially identical to the composition of claim 1, and would therefore inherently have a Toughness of at least 25 MJ.m-3, wherein Toughness is measured according to the Extensional Test Method. Please see MPEP §2112.01(II).
In the alternative, a material’s toughness is its ability to absorb energy before fracturing, and an adhesive or polymeric filler composition with a high toughness would form a strong bond between the nonwoven substrates. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the absorbent article disclosed by Turner so that the polymeric filler composition has a Toughness of at least 25 MJ.m-3, wherein Toughness is measured according to the Extensional Test Method so that the polymeric filler composition can form a strong bond.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Turner (US 2017/0165133 A1) in view of Herrlich et al. (US 2016/0053149 A1).
Regarding claim 3, Turner discloses the absorbent article according to claim 1. Turner discloses that the polymeric filler composition is a blend that includes a polymer selected from a polypropylene homopolymer or a propylene-ethylene copolymer (¶0137 and 0149-0153), in contrast to the composition of claim 3.
Herrlich teaches a hotmelt adhesive comprising an unblended, one-component propylene-ethylene copolymer (¶0011-0013). Herrlich teaches that such an unblended propylene-ethylene copolymer is suitable for adhesive bonding of nonwovens (¶0010 and 0090) and that using unblended polymers as adhesives advantageously avoids the need for unnecessary, energy-intensive compounding steps (¶0009-0010). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to effective filing date of the claimed invention to modify the absorbent article disclosed by Turner so that the polymeric filler composition consists essentially of an unblended polymer selected from a polypropylene homopolymer or a propylene-ethylene copolymer in order to avoid energy-intensive compounding steps as taught by Herrlich.
Regarding claims 4-5, Turner discloses the absorbent article according to claim 1. Turner further discloses that the polypropylene-ethylene copolymer component of the polymeric filler composition is semi-crystalline (¶0153) and comprises an enthalpy of fusion of 10 J/g to 70 J/g (¶0157). This overlaps the claimed range of between about 20 J/g and about 200 J/g, with respect to claim 4, and the claimed range of at least 20 J/g, with respect to claim 5. Therefore, a prima facie case of obviousness for the polypropylene-ethylene copolymer of Turner to have an enthalpy of fusion in these ranges. Please see MPEP §2144.05(I). Additionally, as discussed above with respect to claim 3, Herrlich teaches that using a propylene-ethylene copolymer on its own as an adhesive advantageously avoids unnecessary energy-intensive compounding steps (Herrlich: ¶0009-0010). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the absorbent article disclosed by Turner so that the polymeric filler composition consists essentially of a semi-crystalline propylene-ethylene copolymer having an enthalpy of fusion of between about 20 J/g and about 200 J/g, with respect to claim 4, or having an enthalpy of fusion of at least 20 J/g, with respect to claim 5, in order to avoid energy-intensive compounding steps as taught by Herrlich.
Regarding claim 6, Turner in view of Herrlich discloses the absorbent article according to claim 5. Turner further discloses that a percentage of propene monomer units in the copolymer is from about 50% to about 99% by weight of the copolymer (¶0149).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Turner (US 2017/0165133 A1).
Regarding claims 7 and 8, Turner discloses the absorbent article according to claim 1. Turner further teaches that the polymeric filler composition is applied in an amount from about 1 to 100 gsm (¶0177). The claimed ranges of 5 to 30 gsm, with respect to claim 7, and of 10 gsm to 20 gsm, with respect to claim 8, lie within the range taught by Turner. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the absorbent article discloses by Turner so that the polymeric filler composition is present at a basis weight of from about 5 gsm to about 30 gsm in the bond area, with respect to claim 7, or from about 10 gsm to about 20 gsm in the bond area, with respect to claim 8. Please see MPEP §2144.05(I).
Regarding claim 9, Turner discloses the absorbent article according to claim 1. Turner further discloses a nonwoven landing zone (48; ¶0051 and 0054) joined to a nonwoven backsheet (¶0065), but does not disclose that they are joined to each other with the polymeric filler composition.
Turner further teaches a tackifier free adhesive that provides an excellent bond (¶0180) and is cheap to use (¶0173). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the absorbent article disclosed by Turner so that the first nonwoven forms a portion of a nonwoven landing zone and the second nonwoven forms a portion of a backsheet outer cover such that the first nonwoven and second nonwoven the bond area joining the first nonwoven and the second nonwoven comprises the polymeric filler composition in order to provide an excellent bond at low cost as taught by Turner.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Turner (US 2017/0165133 A1) in view of Richlen et al. (US 2009/0264851 A1).
Regarding claim 16, Turner discloses the absorbent article according to claim 1, but is silent with respect to a package comprising a plurality of absorbent articles.
Richlen teaches an array of disposable absorbent articles (¶0006) and that the articles of the array are stored, shipped, and sold in packages, which advantageously communicate information about the articles to the customer (¶0102-0103). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the absorbent article disclosed by Turner so that a package comprises a plurality of the absorbent articles in order to communicate information about the articles to the customer as taught by Richlen.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hamann et al. (US 2014/0350155 A1) discloses a hot melt adhesive.
Harris et al. (US 2018/0280207 A1) discloses an absorbent article with a thermoplastic adhesive.
Mansour et al. (US 2016/0271291 A1) discloses a hot melt adhesive composition.
Bunnelle (US 2015/0174286 A1) discloses a hot melt adhesive for absorbent articles.
Hanson et al. (US 2017/0290945 A1) discloses a high cohesive strength construction adhesive.
Bunnelle et al. (US 2014/0296811 A1) discloses an absorbent article with a tackifier-free adhesive.
Remmers (US 2014/0358100 A1) discloses a disposable absorbent article.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781